[Cite as State v. Pipkin, 2017-Ohio-144.]



                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :       CASE NO. CA2016-01-009

                                                  :              DECISION
  - vs -                                                          1/17/2017
                                                  :

TODD DANIEL PIPKIN,                               :

        Defendant-Appellant.                      :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2015-08-1265



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, OH 45011-6057, for plaintiff-appellee

Scott N. Blauvelt, 315 South Monument, Hamilton, Ohio 45011, for defendant-appellant

Todd D. Pipkin, #721573, London Correctional Institution, P.O. Box 69, State Route 56, SW
London, Ohio 43140, defendant-appellant, pro se



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, the brief filed by appellant's counsel and upon the pro

se brief of defendant-appellant, Todd Pipkin.
                                                                      Madison CA2016-01-009

       {¶2}   Counsel for appellant has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that a careful review of the

record from the proceedings below fails to disclose any errors by the trial court prejudicial to

the rights of appellant upon which an assignment of error may be predicated; (2) lists two

potential errors "that might arguably support the appeal," Anders, at 744, 87 S. Ct. at 1400;

(3) requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

       {¶3}   Appellant has filed a pro se brief raising two assignments of error pertaining to

the plea hearing and sentencing.

       {¶4}   We have examined the record, the potential assignments of error presented in

counsel's brief, and the assignments of error in appellant's pro se brief and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of counsel for

appellant requesting to withdraw as counsel is granted, and this appeal is dismissed for the

reason that it is wholly frivolous.


       M. POWELL, P.J., S. POWELL and RINGLAND, JJ., concur.